            Case 3:19-mj-04273-MSB Document 1 Filed 10/01/19 PageID.1 Page 1 of 11
AO 106 (Rev. 04/ 10) Application for a Search Warrant
                                                                                                                               ED
                                       UNITED STATES DISTRJCT COUR                                                       OCT   1 2019
                                                                     for the
                                                         Southern District of California                    CU:: RK US DIS I HICl COURT
                                                                                                         SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                         BY                          DEPUTY

              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the p erson by name and address)

                    black LANIX cellular telephone
                                                                        )
                                                                        )
                                                                                   Case No.   1 9 MJ 4 2 73
                    IMEI : 358911082528353                              )
                                                                        )
                    Seized as FP&F No. N-3
                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the p erson or describe the
p rop erty to be searched and give ifs location):

  See Attachment A-1
                   Southern
located in the - - -        District of     California , there is now concealed (identify the
                     -----              ------------
person or describe the property to be seized) :

 See Attachment B-1

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~ evidence of a crime;
                 ~ contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                        Offense Description
        Title 21 USC§ 841(a)(1)                     Conspiracy to Distribute a Controlled Substance
        Title 21 USC§ 846                           Possession with the Intent to Distribute a Controlled Substance


          The application is based on these facts :
        SEE ATTACHED AFFIDAVIT OF DEA TASK FORCE OFFICER CHRISTOPHER MEHMEL

           M Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days : _ _ _ _ _ ) is requested
             uncle, 18 U.S.C. § 3103a, lhe basis of which is set forth on ~ ~


                                                                               ~      ----,,,,,;:am •, , ;g,,aW,e

                                                                                     Christopher Mehmel, Tc1sk Ferso Ottioor S~e:aa (   /1-,..,.L
                                                                                               Prin ted name and title             l

Sworn to before me and signed in my presence.


Date:
             10/4/41
City and state: San Diego, CA                                                      Hon . Michael S . Berg, US Magistrate Judge
                                                                                               Printed name and title
   Case 3:19-mj-04273-MSB Document 1 Filed 10/01/19 PageID.2 Page 2 of 11



                                  ATTACHMENT A-1

                            PROPERTY TO BE SEARCHED

The following property is to be searched:

                A black LANIX cellular telephone
                   IMEI: 358911082528353
                   Seized as FP&F No. N-3
                   "Target Device 1"

Target Device 1 is currently in the possession of the U.S. Drug Enforcement
Administration, 2255 Niels Bohr Ct, San Diego CA 92154.
   Case 3:19-mj-04273-MSB Document 1 Filed 10/01/19 PageID.3 Page 3 of 11



                                   ATTACHMENT B-1

                                  ITEMS TO BE SEIZED

      Authorization to search the cellular telephone described in Attachment A-1 includes
the search of disks, memory cards, deleted data, remnant data, slack space, and temporary
or permanent files contained on or in the cellular telephone for evidence described below.
The seizure and search of the cellular telephone shall follow the search methodology
described in the affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data, for the period
of30 days:

      a.     tending to indicate efforts to import or transport methamphetamine for
             purposes of distribution, or some other federally controlled substance, from
             Mexico into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-such
             as email addresses, IP addresses, and phone numbers-used to facilitate the
             importation or distribution of methamphetamine, or some other federally
             controlled substance, from Mexico into the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved in
             importation or distribution of methamphetamine, or some other federally
             controlled substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the importation
             or distribution of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States, such as stash houses, load
             houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to, the
             Target Devices; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish the
             time of creation or receipt of communications, records, or data involved in the
             activities described above.

which are evidence of violations of Title 21, United States Code, Sections 841 (Possession
ofMethamphetamine with Intent to Distribute) and 846 (Conspiracy to commit the same).
       Case 3:19-mj-04273-MSB Document 1 Filed 10/01/19 PageID.4 Page 4 of 11



 1                                           AFFIDAVIT
 2        I, Christopher Mehmel, Special Agent, Drug Enforcement Administration, being duly
 3 sworn, declare and state the following:
 4                                     INTRODUCTION
 5        1.    I submit this affidavit in support of an application for a warrant to search the
 6 following electronic devices:
 7              a. A black LANIX cellular telephone
 8                     IMEI:358911082528353
 9                     Seized as FP&F No. N-3
10                     "Target Device 1" as further described in Attachment A-1, and to seize
11                     evidence of crimes, specifically violations of Title 21, United States
12                     Code, Sections 841 (Possession of Methamphetamine with Intent to
13                     Distribute) and 846 (Conspiracy to commit the same), as further
14                     described in Attachment B-1.
15              b. A black Alcatel cellular telephone
16                     IMEI: 015295005409205
17                     Seized as FP&F No. N-4
18                     "Target Device 2" as further described in Attachment A-2, and to seize
19                     evidence of crimes, specifically violations of Title 21, United States
20                     Code, Sections 841 (Possession of Methamphetamine with Intent to
21                     Distribute) and 846 (Conspiracy to commit the same), as further
22                     described in Attachment B-2.
23              c. A black Alcatel cellular telephone
24                     IMEI: 015174003529688
25                     Seized as FP&F No. N-5
26                     "Target Device 3" as further described in Attachment A-3, and to seize
27                     evidence of crimes, specifically violations of Title 21, United States
28                     Code, Sections 841 (Possession of Methamphetamine with Intent to

                                                 1
        Case 3:19-mj-04273-MSB Document 1 Filed 10/01/19 PageID.5 Page 5 of 11



 1                      Distribute) and 846 (Conspiracy to commit the same), as further
 2                      described in Attachment B-3.
 3         2.     The requested warrant relates to the investigation and prosecution of Iesha
 4 VILLA ("Defendant") for possessing approximately 18.96 kilograms (41.80 pounds) of
 5 methamphetamine with the intent to distribute. See US. v. VILLA, Case No. 19-cr-2998
 6 (S.D. Cal.) at ECF No. 12 (Information). The Target Device 1, Target Device 2, and
 7 Target Device 3 (collectively, "Target Devices") are currently in the evidence vault located
 8 at 2255 Niels Bohr Ct, San Diego CA 92154.
 9         3.    The information contained in this affidavit is based upon my training,
1O experience, investigation, and consultation with other members of law enforcement.
11 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
12 Target Devices, it does not contain all the information known by me or other agents
13 regarding this investigation. All dates and times described are approximate.
14                                       BACKGROUND
15         4.    I am an investigative or law enforcement officer within the meaning of Title
16 18, United States Code, Section 2510(7); that is, an officer of the United States, who is
17 empowered by law to conduct investigations of and to make arrests for offenses enumerated
18 in Title 18, United States Code, Section 2516.
19         5.    I am a Special Agent ("SA") with the Drug Enforcement Administration
20 ("DEA"), United States Department of Justice. I have been employed by DEA since May
21   2012, and I have participated in investigations involving organized crime, drug trafficking
22 and money laundering activities. I also received four months of training in narcotics
23 investigations and related legal matters at the DEA Training Academy in Quantico,
24 Virginia. Currently, I am assigned to the DEA San Ysidro Resident Office, Enforcement
25 Group 73, in San Diego, California. Prior to my employment with the DEA, I was employed
26 as a Border Patrol Agent. I graduated from the Federal Law Enforcement Training Center
27 in Artesia, New Mexico in December 2007.
28

                                                 2
        Case 3:19-mj-04273-MSB Document 1 Filed 10/01/19 PageID.6 Page 6 of 11



 1         6.     As an SA, I have participated in numerous investigations involving drug
 2 trafficking organizations. Pursuant to my participation in those investigations, I have
 3 performed various tasks which include, but are not limited to: (a) functioning as a case
 4 agent, which entails the supervision of specific investigations involving the trafficking of
 5 drugs and the laundering of monetary instruments; (b) functioning as a surveillance agent
 6 and thereby observing and recording movements of persons trafficking in drugs and those
 7 suspected of trafficking drugs; (c) interviewing witnesses, cooperating individuals, and
 8 informants relative to the illegal trafficking of drugs and the distribution of monies and
 9 assets derived from the illegal trafficking of drugs (laundering of monetary instruments);
1O (d) participating in the tracing of monies and assets gained by drug traffickers from the
11 illegal sale of drugs (laundering of monetary instruments); and (e) participating in
12 investigations involving the purchase of controlled substances, the execution of search
13 warrants, surveillance in connection with narcotic investigations, and the interview of
14 confidential sources.
15         7.     Through my investigations, my training and experience, and discussions with
16 other law enforcement personnel, I have become familiar with the tactics and methods
17 e~ployed by controlled substance traffickers to smuggle and safeguard controlled
18 substances, distribute controlled substances, and collect and launder the proceeds from the
19 sale of controlled substances. These methods include, but are not limited to: the use of
20 wireless communications technology, such as cellular telephones and prepaid cellular
21   accounts; counter surveillance; false or fictitious identities; and coded or vague
22 communications in an attempt to avoid detection by law enforcement.
23         8.     Based upon my training, experience, and consultations with law enforcement
24 officers experienced in narcotics trafficking investigations, and all the facts and opinions
25 set forth in this affidavit, I know that cellular telephones (including their Subscriber Identity
26 Module (SIM) card(s)) can and often do contain electronic evidence, including, for example,
27 phone logs and contacts, voice and text communications, and data, such as emails, text
28 messages, chats and chat logs from various third-party applications, photographs, audio

                                                   3
       Case 3:19-mj-04273-MSB Document 1 Filed 10/01/19 PageID.7 Page 7 of 11



 1 files , videos, and location data. In particular, in my experience and consultation with law
 2 enforcement officers experienced in narcotics trafficking investigations, I am aware that
 3 individuals engaged in drug trafficking commonly store photos and videos on their cell
 4 phones that reflect or show co-conspirators and associates engaged in drug trafficking, as
 5 well as images and videos of drugs or contraband, proceeds and assets from drug trafficking,
 6 and communications to and from recruiters and organizers.
 7        9.     This information can be stored within disks, memory cards, deleted data,
 8 remnant data, slack space, and temporary or permanent files contained on or in the cellular
 9 telephone. Specifically, searches of cellular telephones may yield evidence:
10
          a.     tending to indicate efforts to import or transport methamphetamine for
11               purposes of distribution, or some other federally controlled substance, from
                 Mexico into the United States;
12
13        b.     tending to identify accounts, facilities, storage devices, and/or services-such
                 as email addresses, IP addresses, and phone numbers-used to facilitate the
14
                 importation or distribution of methamphetamine, or some other federally
15               controlled substance, from Mexico into the United States;
16
          C.     tending to identify co-conspirators, criminal associates, or others involved in
17               importation or distribution of methamphetamine, or some other federally
                 controlled substance, from Mexico into the United States;
18
19        d.     tending to identify travel to or presence at locations involved in the importation
                 or distribution of methamphetamine, or some other federally controlled
20
                 substance, from Mexico into the United States, such as stash houses, load
21               houses, or delivery points;
22
          e.     tending to identify the user of, or persons with control over or access to, the
23               Target Devices; and/or
24
          f.     tending to place in context, identify the creator or recipient of, or establish the
25               time of creation or receipt of communications, records, or data involved in the
26               activities described above.

27                       FACTS SUPPORTING PROBABLE CAUSE
28        10.    On July 12, 2019, at approximately 8:20 am, Defendant, a citizen of the United

                                                   4
       Case 3:19-mj-04273-MSB Document 1 Filed 10/01/19 PageID.8 Page 8 of 11



 1 States, arrived at the Interstate 8 Border Patrol Checkpoint in Pine Valley, California.
 2 Defendant was the driver and sole occupant of a red 2003 Honda Accord bearing California
 3 license plate 8KCS488 (hereinafter "Accord"). A Border Patrol Agent ("BP A") manning
 4 the primary inspection area observed the Accord was approaching the inspection area. Due
 5 to the defendants driving behavior on approach to the primary inspection lanes, the
 6 defendant was referred for secondary inspection.
 7         11.   In the secondary inspection area, BP As questioned Defendant about her
 8 country of citizenship. Defendant answered that she was a United States citizen and
 9 provided her identification card. BP As noticed that Defendant appeared nervous and could
1O not sit still. One of the BP A asked Defendant to exit the vehicle, and Defendant complied.
11 A BP A asked Defendant if she was the owner of the vehicle, to which Defendant replied,
12 "huh." He asked again and she replied "Yes." He next asked Defendant where she was
13 going, and Defendant again replied with "huh." That BP A repeated the question again, and
14 Defendant replied "Fresno." He then asked if she lived in Fresno, and Defendant replied
15 that she did. The BP A asked Defendant if she had traveled into Mexico. Defendant stated
                                                                                       S~t.
16 that she went to Mexicali to visit her boyfriend. He then asked which POE "'drove through
17 to come back into the United States. Defendant again replied by saying, "huh." The BPA
18 repeated the question. Defendant replied by saying "the other one." The BPA asked which
19 one. Instead of identifying the POE, Defendant again replied with "the other one."
20         12.   The BPA then asked Defendant's consent to conduct a canine sniff of the
21 exterior and interior of the vehicle, and also for a manual search of her vehicle. Defendant
22 replied, "yes, go ahead." Eventually, BPAs discovered an aftermarket compartment inside
23 the gas tank which contained a total of 31 vacuum sealed packages. The packages weighed
24 approximately     18.96   kilograms    (41.80       pounds),   and   field-tested      positive   as
25 methamphetamine. Defendant was subsequently arrested and the Target Devices were
26 seized from defendant's vehicle. The vehicle was registered in the defendant's name.
27         13.   Later, DEA agents and Task Force Officers read Defendant her Miranda rights,
28 and she agreed to speak to agents without an attorney present. Defendant denied knowledge

                                                   5
        Case 3:19-mj-04273-MSB Document 1 Filed 10/01/19 PageID.9 Page 9 of 11



 1 of the drugs in her vehicle, but admitted she was in the area for the purpose of picking up
 2 bulk currency to bring to Mexico. Defendant stated she was to be paid $4,000 from an
 3 unknown individual in Los Angeles, whom she had met one time approximately three weeks
 4 prior. Defendant also admitted that the phones recovered from her vehicle belonged to her.
 5         14.   In light of the above facts, Defendant's statements, and my own experience
 6 and training, there is probable cause to believe that Defendant was using the Target Devices
 7 to communicate with others to further the importation of illicit narcotics into the United
 8 States and/or the distribution of narcotics within the United States. The possession of
 9 several phones is common among narcotics traffickers.
10         15.   In my training and experience, narcotics traffickers may be involved in the
11 planning and coordination of a drug smuggling event in the days and weeks prior to an
12 event. Co-conspirators are also often unaware of a defendant's arrest and will continue to
13 attempt to communicate with a defendant after their arrest to determine the whereabouts of
14 the narcotics.
15         16.   Based on my training and experience, it is not uncommon for narcotics
16 traffickers to know the severe criminal penalties that are associated the transportation or
17 importation of methamphetamine. They also know that the criminal penalties for smuggling
18 bulk cash are less severe.
19         17.   Based on my training and experience, it is also not unusual for individuals,
20 such as Defendant, to attempt to minimize the amount of time they were involved in their
21   smuggling activities, and for the individuals to be involved for weeks and months longer
22 than they claim. Accordingly, I request permission to search the Target Devices for data
23 beginning on 30 days, which was the day following Defendant's arrest.
24                                     METHODOLOGY
25         18.   It is not possible to determine, merely by knowing the cellular telephone's
26 make, model and serial number, the nature and types of services to which the device is
27 subscribed and the nature of the data stored on the device. Cellular devices today can be
28 simple cellular telephones and text message devices, can include cameras, can serve as

                                                 6
      Case 3:19-mj-04273-MSB Document 1 Filed 10/01/19 PageID.10 Page 10 of 11



 1 personal digital assistants and have functions such as calendars and full address books and
 2 can be mini-computers allowing for electronic mail services, web services and rudimentary
 3 word processing. An increasing number of cellular service providers now allow for their
 4 subscribers to access their device over the internet and remotely destroy all of the data
 5 contained on the device. For that reason, the device may only be powered in a secure
 6 environment or, if possible, started in "flight mode" which disables access to the network.
 7 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 8 equivalents and store information in volatile memory within the device or in memory cards
 9 inserted into the device. Current technology provides some solutions for acquiring some of
10 the data stored in some cellular telephone models using forensic hardware and software.
11 Even if some of the stored information on the device may be acquired forensically, not all
12 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
13 data acquisition or that have potentially relevant data stored that is not subject to such
14 acquisition, the examiner must inspect the device manually and record the process and the
15 results using digital photography. This process is time and labor intensive and may take
16 weeks or longer.
17         19.   Following the issuance of this warrant, I will collect the subject cellular
18 telephone and subject it to analysis. All forensic analysis of the data contained within the
19 telephone and its memory cards will employ search protocols directed exclusively to the
20 identification and extraction of data within the scope of this warrant.
21         20.   Based on the foregoing, identifying and extracting data subject to seizure
22 pursuant to this warrant may require a range of data analysis techniques, including manual
23 review, and, consequently, may take weeks or months. The personnel conducting the
24 identification and extraction of data will complete the analysis within 90 days, absent further
25 application to this court.
26                       PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
27         21.   At the time of Defendant's entry into the United States, law enforcement
28 officers conducted a manual review of the Target Devices with the defendant's permission.

                                                  7
      Case 3:19-mj-04273-MSB Document 1 Filed 10/01/19 PageID.11 Page 11 of 11



 1 I have not included any information obtained from that manual review in this affidavit and
 2 believe that probable cause exists to search the Target Devices without that information.
 3 On the date of her arrest, Defendant gave agents consent to search Target Devices.
 4 However, last week, as agents were preparing to forensically search Target Devices,
 5 Defendant withdrew her consent through her attorney. However, I believe probable cause
 6 exists to search the Target Devices.
 7                                        CONCLUSION
 8        22.    Based on the facts and information set forth above, there is probable cause to
 9 believe that a search of the Target Devices will yield evidence of Defendant's violations of
10 Title 21, United States Code, Sections 841 (Possession ofMethamphetamine with Intent to
11 Distribute) and 846 (Conspiracy to commit the same).
12        23.    Because the Target Devices was seized at the time of Defendant's arrest and
13 has been securely stored since that time, there is probable cause to believe that such
14 evidence continues to exist on the Target Devices. As stated above, I believe that the
15 appropriate date range for this search is from 30 days.
16        24.    Accordingly, I request that the Court issue a warrant authorizing law
17 enforcement to search the item(s) described in Attachments A-1 through A-3, and seize the
18 items listed in Attachments B-1 through B-3 using the above-described methodology.
19
20 I swear the foregoing is true and correct to the best of my knowledge and belief.
21
22
                                >p,c;..!A,,...~ £r Mehmel
23
                                           Drug Enforcement Administration
24
25                                           J"~
                                             I
                                                      day of October, 2019.

26
27
   Hon. Michael S. Berg
28 United States Magistrate Judge

                                                 8
